Irmgard Santos v. Commissioner.Santos v. CommissionerDocket No. 46327.United States Tax Court1957 Tax Ct. Memo LEXIS 26; 17 T.C.M. (CCH) 12; December 6, 1957*26  LEMIRE Order LEMIRE, Judge: Pursuant to the mandate of the United States Court of Appeals for the Ninth District reversing a decision entered the 13th day of June 1956, this Court by order dated August 22, 1957, vacated its decision, placed the case on the motions calendar for October 30, 1957, and ordered the parties to file computations or otherwise move in respect to the case on or before October 23, 1957. On August 28, 1957, the Commissioner filed a motion setting forth that the liability found due from petitioner in this proceeding was assessed under the jeopardy provisions of the Internal Revenue Code of 1939 and that no part of it has been paid, and, requesting the Court to enter a decision that there is no liability on the part of petitioner as transferee of Lawrence Santos for income taxes for the years 1943 to 1946, inclusive. That motion was granted, and on August 29, 1957, the Court entered its decision providing, in part, as follows: "ORDERED and DECIDED: That petitioner is not liable as transferee of assets of Lawrence Santos for income taxes for the taxable years 1943 to 1946, inclusive." On September 6, 1957, petitioner moved to vacate the decision*27  entered on August 29, 1957, and for the entry of a decision of no transferee liability and an overpayment in the principal amount of $77,118.47. The motion was placed upon the calendar for hearing on October 30, 1957. On October 21, 1957, the parties filed a stipulation which, in substance, discloses that on October 15, 1952, the Commissioner made a jeopardy assessment against petitioner as transferee of assets of Lawrence Santos; that as a result of a stipulation decision was entered on August 10, 1954, in Tax Court Docket No. 42682, that there were overpayments of petitioner's income taxes for the years 1945 and 1946; that on December 30, 1954, The District Director at Honolulu, Hawaii, applied the overpayments in income taxes against such transferee liability by two credits aggregating $77,091.47; that on September 26, 1956, he made an additional credit of $27; and, that on August 7, 1957, the District Director reversed such credits and applied them against the income tax liability of Lawrence Santos for 1945. The manipulations of the Commissioner of the overpayments determined in a prior case now show that there is no overpayment in this proceeding at this time. Therefore, the*28  premises considered, it is ORDERED: That petitioner's motion dated September 6, 1957, praying that the decision of this Court entered herein on August 29, 1957, be vacated and for other relief, be and the same in all respects is hereby denied.